Citation Nr: 1733306	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-07 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Prior to May 25, 2012, entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder with secondary major depressive disorder (PTSD).  

2.  From May 25, 2012, entitlement to a rating in excess of 70 percent for PTSD.

3.  Entitlement to a rating in excess of 30 percent for migraine headaches.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 21, 2010.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1989 to April 1992.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2009 and December 2009 decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Portland, Oregon, and Huntington, West Virginia, respectively.  Jurisdiction has since transferred to the RO in Portland, Oregon.  

By correspondence dated April 2017, the Veteran withdrew his request for a hearing before the Board with respect to his claim for an increased rating for PTSD.  

In July 2009, the Board remanded the Veteran's PTSD claim to obtain a VA medical examination.  The RO did so, and subsequently granted service connection for PTSD, which is now rated at 50 percent prior to May 25, 2012, and at 70 percent from that date.  The Veteran is also service-connected for migraine headaches at 30 percent from July 26, 2012.  

In a March 2014 rating decision, the RO granted the Veteran TDIU from May 21, 2010, the effective date of the termination of the Veteran's employment at his last job.  The Board will infer a claim for TDIU prior to May 21, 2010, and has added this issue to the claims requiring current appellate review.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  Prior to May 4, 2011, the Veteran's posttraumatic stress disorder with secondary major depressive disorder (PTSD) is characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped, speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment; impaired abstract thinking; disturbances of motivation and mood, and difficulty in establishing and maintaining any effective work and social relationships, but not by occupational and social impairment, with deficiencies in most areas; total social and occupational impairment is clearly not shown.

2.  From May 4, 2011, the Veteran's PTSD is characterized by occupational and social impairment with deficiencies in most areas; total social and occupational impairment is clearly not shown.

3.  From February 20, 2015, the Veteran's migraine headaches are characterized by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  

4.  Prior to May 21, 2010, the Veteran's service-connected disabilities alone were not of sufficient severity to produce unemployability.


CONCLUSIONS OF LAW

1.  Prior to May 4, 2011, the criteria for a disability rating in excess of 50 percent for posttraumatic stress disorder with secondary major depressive disorder (PTSD) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

2.  From May 4, 2011, to May 24, 2012, the criteria for a disability rating of 70 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

3.  From May 25, 2012, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

4.  From February 20, 2015, the criteria for a disability rating of 50 percent, but no greater, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2016).

5.  Prior to May 21, 2010, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Posttraumatic Stress Disorder with Secondary Major Depressive Disorder

The RO granted service connection for posttraumatic stress disorder with secondary major depressive disorder (PTSD) at an initial rating of 50 percent from February 25, 2004 (the day the Veteran filed a claim to reopen), and at 70 percent from May 25, 2012, and the Veteran is appealing that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).

The Veteran has been service connected for PTSD and rated under Diagnostic Code 9411.  Under that code, a 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration that result in the levels of occupational and social impairment provided.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130.  Mauerhan, 16 Vet. App. at 436.  As this claim was certified to the Board after August 4, 2014, DSM V is applicable to the claim.  

Before undertaking analysis, the Board notes that the Veteran is service connected for posttraumatic stress disorder with secondary major depressive disorder, but not for other mental disorders.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).

A.  Entitlement to a 50 percent rating prior to May 4, 2011

Prior to May 4, 2011, the strongest evidence in favor of a 70 percent rating is symptomatology regarding the Veteran's difficulty in adapting to stressful circumstances.  In a March 2004 VA intake interview, the Veteran's spouse described "mood swings from Hell."  According to a June 2006 VA mental health note, family chaos triggered the Veteran's anger.  The Veteran admitted to anger issues at the time of a March 2008 psychology note.  A February 2010 VA psychology note indicated that the Veteran was "his belligerent self."  The Veteran consistently described outbursts of anger around his stepson, as in a February 2011 VA mental health note.  There are other examples.  

The ultimate weight of the evidence is against a disability rating of 70 percent for the Veteran's PTSD for this period.  First, evidence regarding lucid conversation, clear thought processes, lack of suicidal ideations, and good hygiene weighs against a rating of 70 percent.  The Veteran was characterized as readily conversant and logical in VA treatment notes and examinations dated March 2004, August 2004, August 2006, March 2010, October 2010, and November 2010.  In these same records, the Veteran denied suicidal ideations.  There are also no reports of bad hygiene during this time so as to support a 70 percent rating.  According to an August 2006 VA mental health note, the Veteran was "dressed and groomed casually."  According to a November 2010 VA treatment note, there were no hygiene issues.  

Evidence of consistent employment during the majority of this time period also weighs against a finding of occupational and social impairment with deficiencies in most areas so as to support a rating of 70 percent.  A March 2004 VA intake interview noted the Veteran was out of work but completing education in being a heavy-equipment mechanic.  An August 2004 VA mental disorders examination reported that the Veteran had been working as a diesel mechanic for one month and was getting along with his peers, but not one boss.  The Veteran was later unemployed, according to VA mental health notes dated December 2004 and March 2005.  A July 2005 VA mental health note stated that he was employed at Meineke.  The Veteran continued to receive job offers after he started to work, as stated in an August 2005 VA mental health note.  During a November 2005 VA joints examination, the Veteran stated that he was working as a mechanic.  A November 2006 VA mental health note recorded that the Veteran was working two jobs.  During an August 2007 VA joints examination, the Veteran stated that he was working for Meineke and a gas station.  The Veteran would later state that he worked at Nissan from February 2008 to July 2009 and at Hertz from July 2009 to May 2010.  See January 2014 application for increased compensation due to unemployability.  This consistent work history weighs against a finding of occupational and social impairment, with deficiencies in most areas, so as to support a disability rating of 70 percent during this time period.  

There is evidence that the Veteran's occupational and social impairment at work was the result of PTSD-related outbursts of anger and difficulties with supervisors, but this evidence is somewhat offset by lay statements to the contrary.  According to an August 2004 VA mental disorders exam, while the Veteran was having no difficulties with peers, he was having problems with a boss.  According to a June 2006 VA neurology follow-up, "temperament" was the major issue regarding the Veteran's ability to hold a job.  In a June 2011 statement, the Veteran's wife stated that the Veteran had problems holding a job because of anger issues.  In a July 2011 statement, a former VA counselor stated that the Veteran's "chief complaint has been his inability to tolerate anyone in a position of authority, which has triggered behaviors that often sabotage his employment status."  In an April 2014 statement, one of the Veteran's supervisors at Nissan, where he worked from February 2008 to July 2009, reported that he had great difficulty dealing with stress at work.  

However, in a September 2010 VA psychology note, the Veteran reported that he was unemployed because his boss and three other employees had been laid off, not because of outbursts of anger or difficulties with superiors.  During a July 2012 report of general information, the Veteran stated that he left his job voluntarily because he was being overworked and underpaid and that he was doing the jobs of 5-6 people.  Consistent with this, the Veteran's former Nissan supervisor stated that the Veteran always had great work ethic and was always willing to do tasks that were assigned to him, and did not mention insubordination.  See April 2014 statement.  Given the conflicting reports of the cause of the Veteran's job difficulties, the positive evidence above is best characterized as additional proof of difficulty in adapting to stressful circumstances.  

There is also evidence of positive behaviors and improvements of symptoms during this time, which weighs against a finding of occupational and social impairment with deficiencies in most areas.  A November 2004 VA mental health note characterized the Veteran as "depressed, [with] some tension evident-but getting along with wife, some humor."  An April 2005 VA mental health note indicated partial control of PTSD, with improved mood, his major issue being lack of sleep.  In a July 2005 VA mental health note, the Veteran stated that his PTSD was going "pretty well," and that he had "been up all night with his brother," who required a trip to the hospital.  According to an August 2005 VA mental health note, the Veteran was doing much better, work was ok, and his mood was maintaining.  A November 2005 VA mental health note indicated that despite "significant PTSD," the Veteran had "improved considerably." According to a January 2006 VA mental health note, the Veteran's PTSD was maintaining "reasonably well," despite an irritable mood and mild depression.  An August 2007 VA joints examination characterized the Veteran as "very cooperative."  An October 2009 VA examiner noted that the Veteran "does function in a competent manner at work," despite the Veteran's "subjective distress" and "irritability."  In March 2010, a VA examiner described the Veteran's PTSD as "moderate" and stated that there was "no indication the Veteran has any difficulties with his activities of daily living."  A February 2011 VA mental health note described the Veteran as logical and future-focused on family, as indicated by the fact that he canceled an appointment to take care of his daughter.  

There is ample evidence of outbursts of anger during the entire time period of appeal.  But prior to May 4, 2011, there is also evidence that the Veteran was able to settle down after experiencing such outbursts, and the Veteran regularly stated that he would walk away from stressful circumstances.  For these reasons, during this time period, the Veteran's outbursts of anger are better characterized as "disturbances of motivation and mood," which is consistent with a 50 percent rating, rather than "impaired impulse control," an example of which is "unprovoked irritability with periods of violence," which is consistent with a 70 percent rating.  

For example, in a March 2008 VA psychology note, the Veteran admitted to anger issues but stated that he walks away and would never get violent.  A February 2010 VA mental health note indicated that the Veteran could be belligerent, but would settle down after a period of time.  In a March 2010 VA mental health note, the Veteran stated that at work he would walk away from conflict rather than get into fights.  In an October 2010 VA treatment note, the Veteran described berating an older woman who had nearly backed into his young daughter with her car (a reaction that was not "unprovoked"), but walking away because he knew that he was about to blow.  Consistent with this, a November 2010 VA treatment note records the Veteran as stating: "I don't want to spend my life in prison, so I will walk away first."  That same note also described an incident when he yelled at a person who parked in his handicapped space, but never mentioned succumbing to violence.  Importantly, in these incidents there are no reports of violence, suggesting that prior to May 4, 2011, the Veteran's outbursts of anger are best characterized as "impaired impulse control," symptomatology that is consistent with a 50 percent disability rating.  

Also supporting a 50 percent rating is the fact that the Veteran's symptoms are more consistent with "difficulty in establishing and maintaining effective work and social relationships," not "inability to establish and maintain effective relationships."  The Veteran married his wife in April 2004 and is still married to her.  According to an August 2004 VA mental disorders exam, the Veteran was having difficulties with his boss, but not his peers.  In a July 2005 VA mental health note, the Veteran stated that his PTSD was going "pretty well," and that he had "been up all night with his brother," who required a trip to the hospital.  The Veteran continued to receive job offers after he started to work, as stated in an August 2005 VA mental health note.  An August 2007 VA joints examination characterized the Veteran as "very cooperative."  In March 2010, a VA examiner described the Veteran's PTSD as "moderate" and stated that there was "no indication the Veteran has any difficulties with his activities of daily living."  A February 2011 VA mental health note described the Veteran as logical and future-focused on family, as indicated by the fact that he canceled an appointment to take care of his daughter.  The Veteran's former Nissan supervisor stated that the Veteran always had great work ethic and was always willing to do tasks that were assigned to him.  See April 2014 statement.  In light of this evidence, the Veteran's difficulties in establishing relationships are best characterized as "difficult," not "impossible."  This also weighs in favor of a 50 percent rating, and weighs against a 70 percent rating.  

The Veteran also has a private doctor, Dr. F., who began to treat the Veteran in roughly October 2011.  See October 2012 Dr. F. letter ("One year ago, just prior to starting work with me, . . . .").  In an October 2012 letter, Dr. F. described the Veteran as being "tormented by PTSD symptoms" and stated that the Veteran would "quickly overreact to normal stressors."  In a March 2013 letter, Dr. F. stated that the Veteran's oppositional affect and outbursts of anger would preclude employment.  These opinions are probative, because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  However, prior to May 4, 2011, contemporaneous reports of symptomatology are more probative than after-the-fact reports of symptomatology.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  This is particularly the case where, as here, Dr. F. does not specifically reference the Veteran's prior medical records, and appears to primarily rely on the Veteran's own reports of prior symptomatology.  As will be demonstrated below, Dr. F.'s reports of symptomatology are probative for time periods during and after which Dr. F. treated the Veteran.  Prior to treatment, the contemporaneous reports are more probative, and Dr. F.'s letters and treatment notes are not sufficiently weighty to overcome the total weight of contemporaneous evidence supporting a 50 percent rating.   

B.  Entitlement to a 70 percent rating from May 4, 2011

The best first evidence of the Veteran's symptomatology taking a turn for the worse is a VA addendum dated May 4, 2011.  On that day, a VA nurse reported that after asking the Veteran if he planned to return to fasting to do his lab work, the Veteran "began raising his voice and behaved in a very belligerent manner," and refused to stop raising his voice, even though the nurse requested three times that the Veteran do so.  Such behavior calls into question the Veteran's ability to just walk away during an outburst of anger.  

The Veteran then appears to have begun seeing Dr. F. shortly after this encounter, roughly October 2011.  See October 2012 Dr. F. letter ("One year ago, just prior to starting work with me, . . . .").  After one year of treatment, Dr. F. described the Veteran as "tormented by PTSD symptoms" and stated that when the Veteran "does get out in public, he becomes vulnerable to quickly overreact to normal stressors."  In one incident, which also appears to have occurred shortly before the Veteran began treatment with Dr. F., the Veteran sold his pickup truck after he lost his temper while driving and ran into another car.  In March 2013, Dr. F. further stated that the Veteran's oppositional affect and outbursts of anger, which would include symptoms observed in late 2011, would preclude employment.  Dr. F.'s treatment notes did not suggest that the Veteran was able to simply walk away and cool down after an outburst of anger.  

Based on the above, the Board will give the veteran the benefit of the doubt and conclude that his symptoms of increased suicidal ideation and mood disturbance warranted a rating of 70 percent effective from May 4, 2011.  However, his symptoms at no time during this period were consistent with a finding of total occupational and social impairment.

C.  Entitlement to a rating in excess of 70 percent from May 25, 2012

At no point during the time on appeal is the Veteran's PTSD symptomatology consistent with a 100 percent disability rating.  The evidence suggests that the Veteran was not experiencing total occupational and social impairment.  As already described, the Veteran was regularly employed between August 2004 and May 2010 and was able to reasonably restrain his outbursts of anger during that time.  Also weighing against a finding of total occupational and social impairment are treatment notes from his private psychiatrist, Dr. F.  In April 2012 and October 2012, Dr. F observed that the Veteran "clearly is a person who does a thorough job in whatever he does," enjoys working outside, helps a neighbor with yardwork when the weather is nice, takes pride in the appearance of his home, likes to leave a yard in better shape than when he arrived, and makes good use of his hour of counseling.  In an April 2014 statement, a former supervisor described the Veteran as always having great work ethic and a willingness to do tasks that were assigned to him, despite difficulties dealing with stress.  In March 2016, a VA examiner stated that while the Veteran had very few friends, "he will associate with neighbors, has four close friends, and has added one close friend."  

VA records consistently indicate that the Veteran has no homicidal ideations or thoughts of violence, including a March 2004 intake interview, August 2004 VA mental disorders examination, August 2006 VA mental health note, March 2008 VA psychology note, March 2010 VA mental health note, September 2010 VA psychology note, and April 2017 personal statement.  The fact that the Veteran "communicated well" with his physicians suggests no gross impairment in thought process or communication.  There are no reports of persistent delusions and hallucinations, and a March 2010 VA mental health note states that the Veteran "does not endorse or evidence [symptoms] of psychoses."  In an October 2012 treatment note, Dr. F. reported that the Veteran walked three miles each way to appointments, suggesting that the Veteran does not experience disorientation as to time or place.  Taken together, this evidence also weighs against a disability rating of 100 percent.  

In reaching this conclusion, the Board has considered the March 2013 letter, in which Dr. F. observes that the Veteran's oppositional affect and outbursts of anger would preclude any employment.  That statement does not, by itself, establish total occupational and social impairment when additional substantial evidence, including Dr. F.'s reports that the Veteran has helped a neighbor with landscaping, indicate some degree of occupational and social competence.  

The Board has also considered the Veteran's argument that he should be at 100 percent, and that not enough weight was given to Dr. F's earlier letters.  See March 2013 VA-9 form.  The Board has carefully considered all of Dr. F.'s records and described why they support a 70 percent rating from late 2011.  Unfortunately, Dr. F.'s letters and treatment notes do not indicate total occupational and social impairment or other symptoms consistent with a 100 percent rating.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

II.  Migraine Headaches

The Veteran is service-connected for migraine headaches at 30 percent under Diagnostic Code 8100 from July 26, 2012.  In a February 2013 rating decision, the RO denied a claim for an earlier effective date.  That decision was not appealed and became final.  In February 2015, the Veteran filed a claim for an increased rating for migraine headaches.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  

Under Diagnostic Code 8100, a 50 percent rating is appropriate with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 30 percent rating is appropriate with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 10 percent rating is appropriate with characteristic prostrating attacks averaging one in two months over the last several months.  Id.  A 0 percent rating is appropriate with less frequent attacks.  Id.

In February 2015, the Veteran stated that he would have 0-2 migraine headaches on a good week, with a minimum of 5 migraine headaches on a bad week, and that on bad weeks he is not able to get out of bed.  In November 2015, the Veteran's wife stated that the Veteran experiences incapacitating migraine headaches that detrimentally affect his everyday life.  She also stated that the Veteran doesn't eat during flare-ups, and that flare-ups have occurred frequently enough that the Veteran has lost substantial weight.  The Veteran and his wife are competent to testify about these symptoms because they are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Taken together, this evidence is sufficient to establish the presence of very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  The Veteran is entitled to a disability rating of 50 percent for migraine headaches.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. at 371.

III.  TDIU

When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a March 2014 rating decision, the RO granted the Veteran TDIU from May 21, 2010, the effective date of the termination of the Veteran's employment at his last job.  In light of Rice, the Board will infer a claim for TDIU prior to May 21, 2010.

The RO granted service connection for posttraumatic stress disorder with secondary major depressive disorder (PTSD) effective February 25, 2004 (the day the Veteran filed a claim to reopen).  Because the claim is an initial claim, the Board has considered evidence of PTSD from the date that the claim was filed.  38 C.F.R. § 3.400(o).  Since the Veteran's TDIU claim is part of the PTSD claim, the Board will also consider evidence of employability from the date of the PTSD claim.  

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

Prior to May 21, 2010, the Veteran's service-connected disabilities are PTSD at 50 percent, sacroiliac joint dysfunction at 10 percent, right side trochanteric bursitis at 10 percent, left side trochanteric bursitis at 10 percent, and patellofemoral pain disorder at 10 percent with a combined rating of 70 percent.  The Veteran meets the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

Evidence of consistent employment prior to May 21, 2010, weighs against a finding that the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  A March 2004 VA intake interview noted the Veteran was out of work but completing education in being a heavy-equipment mechanic.  An August 2004 VA mental disorders examination reported that the Veteran had been working as a diesel mechanic for one month and was getting along with his peers, but not one boss.  The Veteran was later unemployed, according to VA mental health notes dated December 2004 and March 2005.  A July 2005 VA mental health note stated that he was employed at Meineke.  The Veteran continued to receive job offers after he started to work, as stated in an August 2005 VA mental health note.  During a November 2005 VA joints examination, the Veteran stated that he was working as a mechanic.  A November 2006 VA mental health note recorded that the Veteran was working two jobs.  During an August 2007 VA joints examination, the Veteran stated that he was working for Meineke and a gas station.  The Veteran would later state that he worked at Nissan from February 2008 to July 2009 and at Hertz from July 2009 to May 2010.  See January 2014 application for increased compensation due to unemployability.  This consistent work history weighs against a finding that the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.

Given the overall disability picture, and the Veteran's history of employment prior to May 21, 2010, the Board finds that the evidence as a whole establishes that the Veteran retained the ability to obtain and maintain employment during that time.  Therefore, the Board finds that entitlement to TDIU prior to May 21, 2010, is not warranted.






ORDER

Prior to May 4, 2011, entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder with secondary major depressive disorder (PTSD) is denied.

From May 4, 2011, to May 24, 2012, entitlement to a disability rating of 70 percent, but no greater, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

From May 25, 2012, entitlement to a disability rating in excess of 70 percent for PTSD is denied.

From February 20, 2015, entitlement to a disability rating of 50 percent, but no greater, for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to May 21, 2010, entitlement to TDIU is denied.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


